DETAILED ACTION
Claims 1-59 are pending, and claims 1-12, 14-54, and 56-59 are currently under review.
Claims 13 and 55 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of claims 12 and 54 in the reply filed on 5/23/2022 is acknowledged.
Claims 13 and 55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 5/23/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because fig.6 fails to show first leg (56) as described in p.53 of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 includes the recitation of “smoothing” which is indefinite because “smoothing” is a qualitative term such that it is unclear to the examiner as to what degree of surface roughness, if any, is required by the instant claim.  Specifically, it is unclear whether the term “smoothing” requires a particular value of surface roughness or if it merely requires any degree of smoothness relative to an initial surface roughness prior to said smoothing.  The examiner interprets the instant claim to be met by the latter interpretation according to broadest reasonable interpretation.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 recites that the sensor/illumination unit is “situated on the carrier”.  There is insufficient antecedent basis for the term “the carrier” because a recitation of “carrier” was not previously recited in previous claims 1, 3, 14, or 19.  The examiner interprets the instant claim to be met by a laser device located on any structure that could be considered to be a “carrier” according to broadest reasonable interpretation.
Claims 22-28 and 32-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 22 recites that the pull-off position of the pull-off element is “fixed or is changeable relative to the carrier, corresponding to a high frequency oscillation…”  It is unclear to the examiner as to whether this limitation requires either: 1) the pull-off position is capable of oscillating and can be either fixed or changeable, or 2) the pull-off position is either fixed, or it can be changeable and oscillated.  The examiner interpretations the aforementioned limitation to be met by situation 1) in view of the recitation on [p.17-18 spec.] that reflects the interpretation of situation 1).  
Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 25 recites the phrase “preferably each of the pull-off elements” which is indefinite because it is unclear whether the limitations following the phrase “preferably” are part of the claimed invention or not.  The examiner interprets said limitations to not be required according to broadest reasonable interpretation.
Claims 28 and 46-49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 28 and 46 recite a measuring device to measure the topography of the powder bed surface.  It is unclear to the examiner as to whether this can be the same as the previously claimed “means for determining three-dimensional topography” or not.  The examiner interprets that this limitation can also be met by the aforementioned means for determining three-dimensional topography.
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 29 recites that the measuring device is connected with the control unit “for controlling the drive device…”  There is insufficient antecedent basis for the term “the drive device” because a recitation of “drive device” was not previously recited in previous claims 1 or 6-8.  The examiner interprets the instant claim to be met by any driving movement means for moving the surface machining means.
Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 34 recites that actuators are associated with pull-off edge elements “in order to adjust same along the adjustment axis”.  It is unclear to the examiner as to what this recitation means as it is grammatically incorrect.  The examiner interprets the instant claim to be met merely by actuators that are capable of adjusting associated pull-off edge elements along an adjustment axis.
Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 36 recites:
the phrase “or some other elastically resilient material”, which is indefinite because this is a qualitative phrase such that it is unclear to the examiner as to what degree of elastic resilience, if any, is required in the instant claim.  The examiner interprets this phrase to be met by any material that would have been considered elastically resilient by one of ordinary skill.
the term “tongue-like”, which is indefinite because it is unclear as to what specific shape or orientation is required by the term “tongue-like”.  It is noted that tongues come in various shapes and sizes, such that “tongue-like” is not considered to be a clear recitation of the claim scope.  The examiner interprets the aforementioned term to be met by any shape/configuration that could be considered having a tongue-like shape by one of ordinary skill.
Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “high frequency” in claim 37 is a relative term which renders the claim indefinite. The term “high frequency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The examiner interprets the instant claim to be met by any oscillation frequency that could be considered to be “high” by one of ordinary skill.
Claims 51, 54, and 56-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 51 recites “the means for removing material…”  There is insufficient antecedent basis for the term “the means for removing material” because a recitation of “means for removing material” was not previously recited in previous claims 1 or 6-9.  The examiner interprets the instant claim to be met by any means that remove material from the powder bed.
Claims 52-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “brush-like” is indefinite because it is unclear as to what specific shape or configuration is required by the term “brush-like”.  The examiner interprets the aforementioned term to be met by any shape/configuration that can have the function of a brush according to broadest reasonable interpretation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 recites that the pull-off edge is formed by a plurality of pull-off elements.  However, claim 24 is dependent upon claim 23, which already recites “at least two pull-off elements…”  It is noted that “a plurality” does not further narrow the scope of “at least two”, such that claim 24 fails to further limit the scope of claim 23.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 14-15, 19, and 41-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (US 2015/0261196).
Regarding claim 1, Wilson et al. discloses a metal powder bed additive manufacturing system [0017, 0025]; wherein said system includes a powder bed as stated above, a wiper for smoothing a top layer of powder, and a laser imaging device that provides information/images regarding the powder layer structure and depth [0028-0030, 0050, 0055, fig.1].  The examiner considers the aforementioned powder bed, wiper for smoothing (ie. machining) the powder surface, and laser imaging device to meet the limitations of a material reservoir, surface machining means, and means for determining the three-dimensional topography of the surface of the powder bed, respectively.  The examiner notes that the recitations of “for accommodating a powdered metal material…”, “for machining the surface…”, and “are designed and configured in such a way that the three-dimensional topography…” are instances of functional language which are reasonably met by the structure of Wilson et al. because a powder bed as disclosed by Wilson et al. would be entirely capable of accommodating powder as claimed as recognized by one of ordinary skill, the wiper of Wilson et al. would be entirely capable of smoothing the powder surface (ie. machining) as recognized by one of ordinary skill, and the laser imaging device is entirely capable of determining a surface topography and obtaining depth information as recited above.  See MPEP 2114.
The examiner notes that the recitation of “the means for determining…is in signal transmission connection…” is an instance of functional language which merely requires a device structure wherein the means for determining topography is connected to the surface machining means.  See MPEP 2114.  Accordingly, Wilson et al. further teaches that the laser imaging device and wiper are connected to each other via a computer control device [0034-0055].  Nonetheless, Wilson et al. further teaches that the laser imaging device and wiper are connected via a computer control device in such a way that the wiper can be actuated as a predetermined action in response to information received by the laser imaging device prior to laser bonding [0034-0055].  The examiner considers this feature to meet the claimed limitations of the laser imaging device in signal transmission connection with the wiper so that the wiper is actuated to smooth the powder surface as a function of output signals from the laser imaging device prior to layer bonding.
Regarding claim 2, Wilson et al. discloses the device of claim 1 (see previous).  Wilson et al. further teaches that the laser imaging device is integral within the system [0031].  As stated above, Wilson et al. teaches that the computing device is communicatively coupled to the laser imaging device, which is considered to meet the claimed limitation of being “integrated” according to broadest reasonable interpretation [0033].
Regarding claim 3, Wilson et al. discloses the device of claim 1 (see previous).  Wilson et al. further discloses that the laser imaging device includes a sensor which senses laser light, which the examiner considers to be an “optical means” [0028].  As stated above, Wilson et al. expressly teaches that the laser imaging device serves to provide surface depth information of the powder layer.
Regarding claim 4, Wilson et al. discloses the device of claim 1 (see previous).  Wilson et al. further discloses an energy delivery device such as a laser source which can be controlled and moved (ie. scanned) by the computing device [0026-0027].  Wilson et al. further teaches that the computing device can control the amount of energy provided by the energy delivery device, which the examiner considers to meet the limitation of the laser being “variable in its intensity” as claimed [0038].  See MPEP 2114.
Regarding claim 5, Wilson et al. discloses the device of claim 1 (see previous).  As stated previously, Wilson et al. discloses a wiper that performs smoothing of the powder surface [0055].
Regarding claim 14, Wilson et al. discloses the device of claim 3 (see previous).  As stated previously, Wilson et al. discloses a laser imaging device [0028].  The examiner notes that the laser imaging device of Wilson et al. utilizes a laser light that is reflected by the powder layer and then sensed by the sensor.
Regarding claim 15, Wilson et al. discloses the device of claim 14 (see previous).  The examiner notes that the recitation of “is designed and configured for…” is an instance of functional language which merely imparts a structure of the illumination device being physically capable of illuminating the powder bed at different angles.  See MPEP 2114.  Accordingly, Wilson et al. further teaches that the laser imaging device may be either positioned directly above the powder layer or offset such that depth information can be achieved without an interferometer [0029].  The examiner notes that performing laser imaging without an interferometer infers orienting the laser at an angle relative to the powder surface as would have been recognized by one of ordinary skill.  Thus, the system of Wilson et al. is entirely capable of performing laser illumination of the laser imaging device at different illumination angles as claimed.
Regarding claim 19, Wilson et al. discloses the device of claim 14 (see previous).  As stated previously, Wilson et al. discloses the laser imaging device including a laser (ie. illumination device) and sensor [0028, fig.1].  The examiner considers this to meet the limitation of an integrated sensor/illumination unit.
Regarding claims 41-42 and 44, Wilson et al. discloses the device of claim 1 (see previous).  The examiner submits that the wiper of Wilson et al. is entirely capable of removing (ie. displacing) powder defects (ie. material) from the powder layer surface [0055].
Regarding claim 43, Wilson et al. discloses the device of claim 41 (see previous).  The examiner notes that the recitation of “is designed and configured for removing melt particles…” is an instance of functional language which merely imparts a structure that is capable of removing melt particles or other foreign bodies.  See MPEP 2114.  Accordingly, Wilson et al. discloses that the wiper can remove agglomerated particles [0050].  The examiner submits that agglomerated particles (ie. multiple particles bonded together) are structurally similar to melt particles (ie. multiple particles melted together), such that the wiper of Wilson et al. would be entirely capable of removing melt particles as claimed.  Furthermore, Wilson et al. also discloses using the wiper to remove powder defects due to recycling of powder, which can also be considered to be a foreign body (ie. something different than the raw material powder to be joined) [0050].
Regarding claim 45, Wilson et al. discloses the device of claim 41 (see previous).  The examiner notes that the aforementioned laser imaging device of Wilson et al. would be entirely capable of detecting melt particles on the powder bed surface, such that the laser imaging device of Wilson et al. can also be considered to “a means for detecting…” as claimed.
Regarding claims 46-49, Wilson et al. discloses the device of claim 41 (see previous).  The examiner notes that the aforementioned laser imaging device and computing device of Wilson et al. that can detect agglomerated particle defects on the powder surface reasonably meet an optical measuring device for measuring the powder surface and detecting the presence of melt particles or foreign bodies as previously explained above.
Regarding claim 50, Wilson et al. discloses the device of claim 41 (see previous).  The examiner notes that the wiper of Wilson et al. would naturally be expected to be connected to a carrier that carries the wiping apparatus and is moveable relative to the powder bed such that a function of wiping can be performed, especially since Wilson et al. teaches that powder can agglomerate on said wiper such that one of ordinary skill would understand that the wiper of Wilson et al. is physically tangible.  See MPEP 2145(II).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-9, 15-18, 21, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2015/0261196) in view of Hess et al. (US 2015/0323318).
Regarding claim 6-8, Wilson et al. discloses the device of claim 1 (see previous).  Wilson et al. does not expressly teach that means for determining topography includes a measuring device capable of 3d measurement.  Hess et al. discloses an additive manufacturing apparatus [abstract]; wherein said apparatus includes a camera system including multiple cameras for recording of a 3D scene of the additive manufacturing and providing information and analysis of particular layer surface properties in a rapid and precise manner [0006-0007].  Therefore, it would have been obvious to one of ordinary skill to modify the device of Wilson et al. by utilizing the camera system of Hess et al. as the imaging device such that rapid and precise surface analysis can be obtained.  The examiner notes that the camera system of Hess et al. is considered to be an optical measuring device and is expressly disclosed to be connected to an evaluation system for ascertaining the surface quality based on the measured information [0014, 0022, 0027].  The examiner considers the recording of a 3d scene and evaluation of said information by the camera system and evaluation system of Hess et al. to meet the functional limitations of an optical measuring device having a sensor connected with an evaluation device such that topography of the surface is reconstructable using a 3d reconstruction method.  See MPEP 2114. 
Regarding claim 9, Wilson et al. and Hess et al. disclose the device of claim 8 (see previous).  Hess et al. further teaches that the camera system is moveable relative to the build-up zone (ie. powder bed) for taking multiple images [0010].  The examiner submits that this feature meets the functional language of being “designed for scanning the surface of the powder bed” because movement of the camera system allows for the camera system to move across the powder bed (ie. be scanned).  See MPEP 2114.
Regarding claim 15, Wilson et al. discloses the device of claim 14 (see previous).  Wilson et al. does not expressly teach using laser light at different angles such that shape from shading method can be performed.  Hess et al. further teaches that the camera system can record images from different angles of view and further evaluate surface geometry [0010].  Therefore, it would have been obvious to one of ordinary skill to modify the device of Wilson et al. by utilizing the laser imaging device at different angles of view to further evaluate surface geometry of the powder surface.  The examiner notes that this feature would allow for a shape by shading method (ie. taking measurements from different angles to highlight 3d features).  See MPEP 2144.  
Regarding claims 16-17, Wilson et al. and Hess et al. disclose the device of claim 8 (see previous).  Hess et al. further teaches that the camera system can record images from different angles of view [0010].  Hess et al. further teaches that said recording of a 3d scene is performed with multiple cameras that capture stereoscopic images for three-dimensional detection of powder layers [0007, 0022-0023].  The examiner considers this feature to meet the limitation of a stereo triangulation method (ie. using stereoscopic images to reconstruct 3d points).
Regarding claim 18, Wilson et al. and Hess et al. disclose the device of claim 8 (see previous).  The examiner notes that the recitation of “…that measures single points…” is an instance of functional language which merely imparts a structure of a sensor that is capable of performing measurements as claimed.  See MPEP 2114.  Accordingly, the examiner submits that the camera system and laser illumination disclosed by Hess et al. is entirely capable of performing measurements as claimed [0023].  It is further noted that Wilson et al. expressly teaches that laser imaging can include utilizing a laser light source and obtaining topography information based on the amount of time between outputting laser light and sensing said light (ie. distance between sensor and layer surface) [0029].  This further bolsters the examiner’s above position that the camera system of Hess et al., which includes camera sensors and laser light illumination, would be entirely capable of performing the functional language as claimed.
Regarding claim 21, Wilson et al. and Hess et al. disclose the device of claim 8 (see previous).  The examiner notes that the recitation of is designed and configured for checking…” is an instance of functional language which merely imparts a structure of the evaluation device being capable of checking/measuring a cross sectional area of the measured layer.  See MPEP 2114.  Accordingly, the examiner submits that the camera system of Hess et al., which can be designed as a strip projection system that captures images of the entire layer, is entirely capable of checking/measuring a cross-sectional area of the layer as claimed.
Regarding claims 29 and 31, Wilson et al. and Hess et al. disclose the device of claim 8 (see previous).  As stated above, Wilson et al. teaches that the wiper can be actuated as a result of surface measurements.  The examiner submits that the combination of Wilson et al. and Hess et al. merely substitutes the camera system of Hess et al. for the imaging device of Wilson et al., such that actuation of the wiper of Wilson et al. based on measurements from the optical imaging device (ie. camera system of Hess et al.) would have naturally flowed from the aforementioned prior art combination.  This feature reasonably meets the claimed limitation of the camera system (ie. measuring device) of Hess et al. connected to the computer device and wiper of Wilson et al., wherein said wiper would naturally have been expected to be moved by a driving means. 
Regarding claim 30, Wilson et al. and Hess et al. disclose the device of claim 29 (see previous).  The examiner notes that the recitation of “is programmed for automatically…” is an instance of intended use which merely imparts a control structure that is capable of automation as claimed.  The examiner notes that the computer device of Wilson et al., which can be a computer, server, mainframe, or cloud computing system that controls operation of the device, is entirely capable of being programmed for automatic (ie. little to no direct human) control of the wiper as a function of the measured powder layer surface images by the nature of a computer as recognized by one of ordinary skill.  See MPEP 2114.
Claims 10-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2015/0261196) and Hess et al. (US 2015/0323318) as applied to claim 9 above, and further in view of Mantell et al. (US 2017/0059302).
Regarding claims 10-12 and 20, Wilson et al. and Hess et al. disclose the device of claims 9 and 19 (see previous).  Wilson et al. and Hess et al. both teach that the imaging device/camera system can be moveable as stated above; however, Wilson et al. and Hess et al. do not expressly teach situating the imaging device/camera system on a carrier system as claimed.  Mantell et al. discloses a 3d printer apparatus having an optical sensing/measuring component [abstract]; wherein said apparatus utilizes a linear array of a plurality of optical sensors that can be linearly scanned across a powder bed to provide illumination from a variety of different angles [0014-0015, fig.2].  Therefore, it would have been obvious to modify the device of the Wilson et al. and Hess et al. by orienting the optical sensors on a moveable carrier as disclosed by Mantell et al. to provide illumination in a variety of different angles as taught by Mantell et al.  
Alternatively, Wilson et al. and Hess et al. both teach that the imaging device/camera system can be moveable as stated above and are merely silent regarding the specific means of movement.  Mantell et al. discloses orienting optical sensors on a moveable carriage as a known means of providing movement to optical sensors.  Accordingly, the claimed features are disclosed in the prior art, although not in a single reference, wherein it would have been obvious to one of ordinary skill to combine the device of Wilson et al. and Hess et al. (wherein moveable sensors are known) with the specific movement means of Mantell et al. to arrive at the predictable result of the device of Wilson et al. and Hess et al. wherein movement is merely provided by a scannable carriage structure as taught by Mantell et al.  See MPEP 2143(I)(A).
Claims 22-24, 27-28, 32, and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2015/0261196) in view of Buller et al. (US 2015/0367448).
Regarding claims 22-24, Wilson et al. discloses the device of claim 1 (see previous).  Wilson et al. does not expressly teach that the wiper (ie. surface machining means) has an orientation and is controllable as claimed.  Buller et al. discloses an apparatus for 3d printing [abstract]; wherein said apparatus includes a levelling mechanism that can be several structures such as a single blade or a rake having a plurality of blades of varying height [0145, 0155].  In other words, Buller et al. discloses that single blades (ie. the wiper of Wilson et al.) and rakes comprising a plurality of blades are art-recognized equivalent structures of performing powder levelling, such that it would have been obvious to substitute the wiper of Wilson et al. for the rake structure disclosed by Buller et al.  See MPEP 2144.06(II).  Alternatively, Buller et al. also discloses that a rake structure can allow for varying angles of contact with the powder [0145].  Therefore, it would have been obvious to modify the wiper of Wilson et al. by utilizing a rake structure to allow varying angles of powder contact as taught by Buller et al.  
The examiner notes that the rake structure of Buller et al., which serves to remove powder, is considered to be a pull-off element having a pull-off edge (ie. the edge of the rake blades) and situated on a carrier and fixed in a desired position/height [fig.14a-d].  Buller et al. further discloses that a controller can control the height of the leveling member or the blades themselves [0331].  The examiner submits that one of ordinary skill would understand that, in the case of a rake having multiple blades, said controller would be able to independently control the height of each blade, which meets the claimed limitations of the pull-off element being adjustable in an adjustment axis perpendicular to a pull-off plane and having a pull-off edge formed by at least two pull-off elements next to each other in a longitudinal direction of the pull-off edge.
Buller et al. does not expressly teach a drive device for controlling the height of the blades.  However, the examiner submits that one of ordinary skill would recognize that some kind of driving device would have naturally been expected to be present absent a specific teaching to the contrary.  See MPEP 2145(II).
 Regarding claim 27, Wilson et al. and Buller et al. disclose the device of claim 22 (see previous).  Buller et al. further teaches using a controller to control the blade height [0331].
Regarding claim 28, Wilson et al. and Buller et al. disclose the device of claim 27 (see previous).  As stated previously, Wilson et al. discloses providing a laser imaging device for measuring the topography of the powder surface (see above).
Regarding claim 32, Wilson et al. and Buller et al. disclose the device of claim 22 (see previous).  Buller et al. further discloses that the rake can be connected to a levelling member structure (ie. 1412) which is considered to meet the limitation of a pull-off element module [fig.14a-d].
Regarding claims 38-39, Wilson et al. and Buller et al. disclose the device of claim 22 (see previous).  Buller et al. further depicts translational movement across the powder bed (ie. along a linear pull-off axis) [fig.14a-d].
Claim 25, 27, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2015/0261196) and Buller et al. (US 2015/0367448) as applied to claim 23 and 32 above, and further in view of Clark et al. (US 2017/0348909).
Regarding claims 25 and 27, Wilson et al. and Buller et al. disclose the device of claim 23 (see previous).  Wilson et al. and Buller et al. do not expressly teach drive devices associated with the pull-off elements.  Clark et al. discloses a 3d printer apparatus [abstract]; wherein it is known to utilize actuator means to control movement of a blade toward and away from the material layer to remove a greater or lesser amount of material as desired [0044].  Therefore, it would have been obvious to one of ordinary skill to modify the device of Wilson et al. and Buller et al. by actuating the rake elements of Buller et al. with an actuator to control movement of the blade as taught by Clark et al.  The examiner submits that the combination of the aforementioned prior art would naturally result in the actuators of Clark et al. being controllable by a controller since Buller et al. suggests using a controller to control each blade height as explained above.
Regarding claim 34, Wilson et al. and Buller et al. disclose the device of claim 32 (see previous).  As stated above, the combination with Clark et al. demonstrates the obviousness of utilizing actuators to drive the blades (ie. pull-off element).  The examiner submits that the combination of the aforementioned prior art would naturally result in the claimed limitations because one of ordinary skill would recognize that having actuators to actuate the blades as suggested by the aforementioned prior art would mean that said actuators are each associated with a respective blade (ie. pull-off element) and the use of an actuator would further mean that said pull-off elements require an actuator for movement and thus cannot move without an actuator (ie. pull-off elements are passive).  The examiner submits that an actuator portion and blade portion as suggested by the prior art combination meet the claimed “active actuator module” and “passive pull-off edge module”, respectively, especially since no particular structure of said “modules” are recited in the instant claims.
Claims 26 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2015/0261196) and others as applied to claims 22 and 25 above, and further in view of either one of Zhou et al. (2001, Linear piezo-actuator and its applications) or Minase et al. (2010, A review supported by experimental results of voltage, charge, and capacitor insertion method for driving piezoelectric actuators).
Regarding claims 26 and 39, the aforementioned prior art discloses the device of claim 25 (see previous).  The aforementioned prior art does not expressly teach piezo actuators as claimed.  However, the examiner submits that this feature would have been obvious in view of the prior art.  Zhou et al. discloses that it is known to utilize piezo actuators to supply super-precise linear (ie. translational) movement and achieve large output forces [introduction].  Therefore, it would have been obvious to one of ordinary skill to modify the device of the aforementioned prior art by utilizing piezo actuators to actuate the pull-off elements for the benefits disclosed above by Zhou et al.  
Alternatively, Minase et al. discloses that it is known to utilize piezo actuators for the benefits of nanometer resolution displacement, high stiffness, and fast response time [introduction].  Therefore, it would have been obvious to one of ordinary skill to modify the device of the aforementioned prior art by utilizing piezo actuators to actuate the pull-off elements for the benefits disclosed above by Minase et al.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2015/0261196) and Buller et al. (US 2015/0367448) as applied to claim 32 above, and further in view of Merot et al. (US 2006/0219163).
Regarding claim 33, Wilson et al. and Buller et al. disclose the device of claim 32 (see previous).  Wilson et al. and Buller et al. do not expressly teach that the pull-off element is detachably connected to the device as claimed.  Merot et al. discloses that it is known to provide a 3d printer with a removable powder blade such that said blade can be removed for cleaning or replacement [0024].  Therefore, it would have been obvious to modify the device of Wilson et al. and Buller et al. by making the rake leveler of Buller et al. detachable for cleaning and replacement as taught by Merot et al.  Although Merot et al. is directed to a recoater (ie. dispensing powder) rather than the powder remover as taught by Buller et al., the examiner submits that both blades serve similar functions of displacing powder and would thus be subjecting to similar conditions and would similarly need cleaning and/or replacement, such that one of ordinary skill would have reasonably been motivated to modify the device of Wilson et al. and Buller et al. with the disclosure of Merlot et al. absent concrete evidence to the contrary.
Claim 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2015/0261196) and others as applied to claim 34 above, and further in view of Merot et al. (US 2006/0219163).
Regarding claim 35, the aforementioned prior art discloses the device of claim 34 (see previous).  As stated previously, Merlot et al. demonstrates the obviousness of making the rake leveler of Buller et al. detachable for cleaning and replacement.  Merlot et al. further discloses that the blade section can be detached while an adjustment mechanism for controlling the blade spacing and position stays attached to the 3d printing device for the benefit of detaching the blade without having to reset the blade spacing and position [abstract, 0006, 0024].  Therefore, it would have been obvious to one of ordinary skill to modify the device of the aforementioned prior art by having the blade (ie. pull-off elements) be detachable while having the blade adjustment and spacing means (ie. actuators) be fixedly connected to the device for the benefit disclosed by Merot et al. above.
Regarding claim 36, the aforementioned prior art discloses the device of claim 34 (see previous).  The examiner submits that the prior art combination of Wilson et al., Buller et al., Clark et al., and Merot et al. suggests a rake leveler having multiple blades (disclosed Buller et al.) wherein each blade can be controlled by an actuator (disclosed by Clark et al.).  The limitation of another leg connected to the carrier would naturally flow from the suggested device of the aforementioned prior art combination in view of Merot et al. which demonstrates the obviousness of making said rake leveler detachable, wherein any section wherein a rake leveler is in contact with the carrier meets the limitation of “another leg”.  Buller et al. further teaches that the rake leveler shape can specifically be a saw-tooth rake, which one of ordinary skill would understand to meet the limitations of having a first leg that is divided into tongue-like segments by indentations spaced apart from each other along a longitudinal direction of a pull-off edge [0225].  Merot et al. further teaches that blades can be made out of metal such as steel or aluminum to be capable of withstanding years of usage [0016].
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2015/0261196) and Buller et al. (US 2015/0367448) as applied to claim 22 above, and further in view of Varetti et al. (US 2019/0118259).
Regarding claim 37, Wilson et al. and Buller et al. disclose the device of claim 22 (see previous).  Wilson et al. and Buller et al. do not expressly teach a vibration device for acting on the blade as claimed.  Varetti et al. discloses that it is known to provide a piezoelectric transducer to induce vibrations in a doctor blade such that powder can be further compressed in a powder bed [0055].  Therefore, it would have been obvious to one of ordinary skill to modify the device of Wilson et al. and Buller et al. by providing a vibratory transducer to the powder blade as taught by Varetti et al. to improve powder compaction in the powder bed.  The examiner submits that vibrations to improve powder density and compaction would have been considered by one of ordinary skill to be “high frequency” oscillations.  
Claim 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2015/0261196) and Buller et al. (US 2015/0367448) as applied to claim 22 above, and further in view of Hunter et al. (US 2007/0075461).
Regarding claims 39-40, Wilson et al. and Buller et al. disclose the device of claim 22 (see previous).  Wilson et al. and Buller et al. do not expressly teach adjusting the pull-off element translationally or rotationally as claimed.  Hunter et al. discloses that it is known to control the position of a recoater blade vertically up and down (ie. translationally) or rotationally about the center of the blade [0058].  Thus, the prior art discloses all of the claimed limitations, although not necessarily in a single reference, wherein it would have been obvious to one of ordinary skill to modify the device of Wilson et al. and Buller et al. by specifying the blade movement to be translational or rotational as disclosed by Hunter et al. to arrive at the predictable result of an additive manufacturing device of Wilson et al. and Buller et al. wherein the specific means of controlling blade height/spacing can be done in a variety of ways as desired, such as either vertically or rotationally.  
Claims 50, 52-53, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2015/0261196) and Hess et al. (US 2015/0323318) as applied to claim 41 above, and further in view of Gunster et al. (US 2017/0165866).
Regarding claims 50, 52-53, and 59, Wilson et al. and Hess et al. disclose the device of claim 41 (see previous).  Wilson et al. and Hess et al. do not expressly teach removing material using a brushing apparatus on a carrier as claimed.   Gunster et al. discloses a 3d printer apparatus [abstract], wherein spreading is performed by a flat spreading unit guided at a fixed distance from the powder bed and using a rotating brush such that uniform thicknesses can be achieved [0020-0022, 0062].  Therefore, it would have been obvious to modify the device of Wilson et al. and Hess et al. by providing a spreading unit as disclosed by Gunster et al.  to achieve uniform powder layer thicknesses.  The examiner notes that the spreading unit of Gunster et al. would naturally be expected to include some kind of carrying structure such that the blade/roller/brush can be rigidly guided at a fixed distance over the powder bed as taught by Gunster et al.  See MPEP 2145(II).
Regarding the further limitations of claim 59, the examiner submits that computer device of Wilson et al. is entirely capable of performing automatic control (ie. little to no direct human) of the powder removal means as explained above.
Claims 50-51, 54, and 56-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2015/0261196) and others as applied to claims 1 and 10 above, and further in view of Gold et al. (US 2018/0370213).
Regarding claims 50-51, 54, and 56-58, the aforementioned prior art discloses the device of claim 10 (see previous).  The aforementioned prior art does not expressly teach a suction material removing means having a filter and provided on a shared carrier along with a powder introducing means as claimed.  Gold et al. discloses an apparatus for additive manufacturing [abstract]; wherein said apparatus is provided with a recoater arm (246) that is moveable across the powder bed and includes a powder dispenser (290) and a vacuum unit (290) which removes excess powder from the powder bed prior to deposition of a new powder layer [0036, fig.2a-f].  Therefore, it would have been obvious to modify the device of the aforementioned prior art by utilizing the recoater component of Gold et al. such that excess powder can be removed prior to deposition of a new powder layer as taught by Gold et al.  The examiner considers the single suction vacuum of Gold et al. to meet the limitation of at least one suction nozzle for pinpoint suction [fig.2f].  Said powder dispenser and vacuum are provided on the same recoating arm (ie. carrier) as expressly taught by Gold et al. above.  Gold et la. further teaches a powder trap within the suction device, which the examiner considers to meet the limitation of a filter as both a trap and a filter serve to trap the suctioned powder as would have been recognized by one of ordinary skill [0079].

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734